Citation Nr: 1019107	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  02-03 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Prior to June 22, 2005, entitlement to an increased 
initial evaluation for degenerative disc disease of the 
lumbar spine with history of herniated nucleus pulpous (back 
disability), rated 10 percent disabling.

2.  From June 22, 2005, entitlement to an increased initial 
evaluation for degenerative disc disease of the lumbar spine 
with history of herniated nucleus pulpous, rated 20 percent 
disabling.

3.  Entitlement to an increased initial evaluation for a 
dental disability, including extraction of teeth numbers 2, 
3, 14, 15, 18, 20, 29, and 31, currently rated 
noncompensable.

4.  Entitlement to an increased initial evaluation for an 
acquired psychiatric disability manifested by memory loss, 
currently rated 10 percent disabling.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to 
October 2000.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, and 
the RO in Washington, D.C.  The appeal was remanded for 
additional development in February 2007, July 2004, and July 
2003.

The issues of the initial ratings for a dental disability and 
a psychiatric disability are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

Although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible, 
she has not submitted evidence of unemployability, or claimed 
to be unemployable; therefore, the question of entitlement to 
a total disability rating based on individual unemployability 
due to service-connected disabilities has not been raised.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

	(CONTINUED ON NEXT PAGE)



FINDINGS OF FACT

1.  Prior to June 22, 2005, the Veteran's back disability was 
characterized by a mildly limited range of motion with pain 
and a single incident of spasms and tenderness; however, 
there was no evidence of incapacitating episodes, moderate 
intervertebral disc syndrome with recurring attacks, 
lumbosacral strain with muscle spasm on extreme forward 
bending, unilateral loss of lateral spine motion in the 
standing position, listing of the whole spine, abnormal 
mobility on forced motion, or neurological complications.  

2.  From June 22, 2005, the Veteran's back disability was 
characterized by severe intervertebral disc syndrome with 
recurring attacks with intermittent relief, but not 
ankylosis, sciatic neuropathy with characteristic pain, 
demonstrable muscle spasm, or bed rest totalling six weeks 
over the prior twelve months.

CONCLUSIONS OF LAW

1.  Prior to June 22, 2005, the criteria for an initial 
disability rating in excess of 10 percent for degenerative 
disc disease of the lumbar spine with history of herniated 
nucleus pulpous are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & West Supp. 2009); 38 C.F.R. §§ 
3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 
5295 (2002); Diagnostic Codes 5235-5243 (2009).

2.  From June 22, 2005, the criteria for an initial 
disability rating of 40 percent for degenerative disc disease 
of the lumbar spine with history of herniated nucleus pulpous 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & West Supp. 2009); 38 C.F.R. §§ 3.159, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5292, 5293, 5295 (2002); Diagnostic 
Codes 5235-5243 (2009).



	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In cases such as this, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  The appellant bears the burden of demonstrating any 
prejudice from defective notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet.App. 128 
(2008).  That burden has not been met in this case.

In addition, the duty to assist the Veteran to develop the 
claim is fulfilled.  VA has a duty to assist the Veteran in 
the development of the claim.  This duty includes assisting 
the Veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the Veteran 
has submitted VA and private treatment records.  Neither the 
Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  

The Veteran was most recently provided with a VA examination 
relating to his lumbosacral spine in July 2009.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the Veteran's low back disability 
since the July 2009 VA examination.  The duty to assist does 
not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  VAOPGCPREC 11-95.  The Board finds the above VA 
examination report to be thorough and adequate upon which to 
base a decision with regard to the Veteran's claim.  The VA 
examiner personally interviewed and examined the Veteran, 
including eliciting a history from the Veteran, and provided 
the information necessary to evaluate the Veteran's 
disability under the applicable rating criteria.

Therefore, the Board finds that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record establishes the Veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the Veteran and the duty 
to assist the Veteran are met.

Back Disability

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate DCs identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, the Board has 
considered the potential application of various other 
provisions of the regulations governing VA benefits, whether 
or not they were raised by the Veteran, as well as the entire 
history of the Veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  In an 
appeal from an initial rating, the Board must consider the 
medical evidence during the entire period since the Veteran's 
claim was first filed.  Fenderson v. West, 12 Vet. App. 119 
(1999).

1.  Regulations

Prior to and during the pendency of the Veteran's appeal, the 
regulations pertaining to evaluation of disabilities of the 
spine were amended twice.  See 67 Fed. Reg. 54345- 54349 
(Aug. 22, 2002) (effective September 23, 2002); See 68 Fed. 
Reg. 51454-51456 (Aug. 27, 2003) (effective September 26, 
2003).  The changes made effective September 23, 2002, 
involve only changes to the rating of intervertebral disc 
syndrome (IVDS), rating this disability based on the 
occurrence of incapacitating episodes.  The second change, 
effective September 26, 2003, renumbered all of the spine 
diagnostic codes, and provides for the evaluation of all 
spine disabilities under a new General Rating Formula for 
Diseases and Injuries of the Spine. 38 C.F.R. § 4.71a (2009).  
Because both criteria were effective during the period of 
consideration for this case, the Board must determine whether 
the revised version is more favorable to the Veteran.  See 
VAOPGCPREC 7-2003.  However, even if the Board finds the 
revised version more favorable, the reach of the new criteria 
can be no earlier than the effective date of that change.  
See VAOPGCPREC 3-2000.

A.  Regulations Prior to September 26, 2003

Diagnostic Code (DC) 5289 (in effect prior to September 26, 
2003) provided ratings for ankylosis of the lumbar spine.  
Favorable ankylosis of the lumbar spine was to be rated 40 
percent disabling.  Unfavorable ankylosis of the lumbar spine 
was to be rated 50 percent disabling.  38 C.F.R. § 4.71a.


DC 5292 (in effect prior to September 26, 2003) provided 
ratings based on limitation of motion of the lumbar spine.  
Slight limitation of motion of the lumbar spine was to be 
rated 10 percent disabling; moderate limitation of motion of 
the lumbar spine was to be rated 20 percent disabling; and 
severe limitation of motion of the lumbar spine was to be 
rated 40 percent disabling.  
38 C.F.R. § 4.71a.

DC 5293 (in effect prior to September 23, 2002) provided 
ratings based on intervertebral disc syndrome.  Postoperative 
intervertebral disc syndrome that was cured was to be rated 
noncompensable (0 percent) disabling.  Mild intervertebral 
disc syndrome was to be rated 10 percent disabling.  Moderate 
intervertebral disc syndrome with recurring attacks was to be 
rated 20 percent disabling.  Severe intervertebral disc 
syndrome with recurring attacks with intermittent relief was 
to be rated 40 percent disabling.  Pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief, was to be rated 60 percent disabling.  
38 C.F.R. § 4.71a.

DC 5295 (in effect prior to September 26, 2003) provided 
ratings for lumbosacral strain.  Lumbosacral strain with 
slight subjective symptoms only was rated noncompensable (0 
percent) disabling.  Lumbosacral strain with characteristic 
pain on motion was rated as 10 percent disabling.  
Lumbosacral strain with muscle spasm on extreme forward 
bending, unilateral loss of lateral spine motion in the 
standing position, was rated 20 percent disabling.  Severe 
lumbosacral strain with listing of whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, was rated 40 percent 
disabling.  38 C.F.R. § 4.71a.

From September 23, 2002, to September 25, 2003, DC 5293 (in 
effect from September 23, 2002 through September 25, 2003) 
provided that intervertebral disc syndrome (preoperatively or 
postoperatively) was to be rated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate ratings of its 
chronic orthopaedic and neurologic manifestations along with 
ratings for all other disabilities, whichever method results 
in the higher rating.  DC 5293 (in effect from September 23, 
2002 through September 25, 2003) provided a 10 percent rating 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months; a 20 percent rating for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months; a 40 percent rating for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months; and a 60 percent rating 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  38 C.F.R. § 4.71a.

Notes following DC 5293 (in effect from September 23, 2002 
through September 25, 2003) provided guidance in rating 
intervertebral disc syndrome.  Note (1) provided that, for 
purposes of ratings under DC 5293, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopaedic 
and neurologic manifestations" means orthopaedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  
Note (2) provide that, when evaluating on the basis of 
chronic manifestations, evaluate orthopaedic disabilities 
using evaluation criteria for the most appropriate 
orthopaedic diagnostic code or codes.  Evaluate neurologic 
disabilities separately using evaluation criteria for the 
most appropriate neurologic diagnostic code or codes.  Note 
(3) provide that, if intervertebral disc syndrome is present 
in more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, rate each segment 
on the basis of chronic orthopaedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher rating for that segment.  38 C.F.R. § 
4.71a.




B.  September 26, 2003, Forward

DC 5243 (effective September 26, 2003) provides that 
intervertebral disc syndrome (IVDS) is to be rated either 
under the General Rating Formula for  Diseases and Injuries 
of the Spine or under the Formula for  Rating Intervertebral 
Disc Syndrome Based on Incapacitating  Episodes, whichever 
method results in the higher rating when all disabilities are 
combined under 38 C.F.R. § 4.25.  

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for DCs 5235 
to 5243, unless 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes).  Ratings under the General Rating Formula for 
Diseases and Injuries of the Spine are made with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  The disabilities of the 
spine that are rated under the General Rating Formula for 
Diseases and Injuries of the Spine include vertebral fracture 
or dislocation (DC 5235), sacroiliac injury and weakness (DC 
5236), lumbosacral or cervical strain (DC 5237), spinal 
stenosis (DC 5238), spondylolisthesis or segmental 
instability (DC 5239), ankylosing spondylitis (DC 5240), 
spinal fusion (DC 5241), and degenerative arthritis of the 
spine (DC 5242) (for degenerative arthritis of the spine, see 
also DC 5003).

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent disability 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent disability rating is 
assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent disability rating is 
assigned for unfavorable ankylosis of entire spine.  38 
C.F.R. § 4.71a.

The Notes following the General Rating Formula for Diseases 
and Injuries of the Spine provide further guidance in rating 
diseases or injuries of the spine.  Note (1) provides that 
any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
rated separately under an appropriate diagnostic code.  Note 
(2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  See also Plate V, 38 C.F.R. § 
4.71a.  Note (3) provides that, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion stated in Note (2).  Provided that the 
examiner supplies an explanation, the examiner's assessment 
that the range of motion is normal for that individual will 
be accepted.  Note (4) provides that the rater is to round 
each range of motion measurement to the nearest five degrees.  
Note (5) provides that, for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the  following: difficulty walking 
because of a limited line of  vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal  margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or  cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Note (6) provides that 
disability of the thoracolumbar and cervical spine segments 
are to be rated separately, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  38 C.F.R. § 4.71a.

Raters must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, taking into account any part of the musculoskeletal 
system that becomes painful on use.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions regarding pyramiding do not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including flare-ups.  
38 C.F.R. § 4.14 (2009).  The guidance provided in DeLuca 
must be followed in adjudicating claims where a rating under 
the diagnostic codes governing limitation of motion should be 
considered.  However, the Board notes that the provisions of 
38 C.F.R. § 4.40 (2009) and 38 C.F.R. § 4.45 (2009) should 
only be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

2.  Analysis

A.  Prior to June 22, 2005

There is limited evidence prior to a June 2005 VA 
examination.

This evidence includes a VA examination in December 2000.  
There was no objective evidence of painful motion, spasm, 
weakness, tenderness, postural abnormalities, or neurological 
abnormalities.  Musculature of the back was satisfactory.  
Flexion to the right and left was 40 degrees, forward flexion 
was to 83 degrees, and backward extension was to 15 degrees.  
Pain began where motion stopped.

Treatment records during this period show that the Veteran 
complained of chronic low back pain, and that he was treated 
"conservatively" with pain relieving medications.  None of 
those records or reports included range of motion studies.  
Further, with the exception of the Veteran being seen once in 
October 2003 for muscle strain with symptoms of muscle spasm 
and tenderness, the records are devoid of any findings 
pertaining to lumbosacral strain with muscle spasm on extreme 
forward bending.  The records are also silent with respect to 
there being evidence of incapacitating episodes, moderate 
intervertebral disc syndrome with recurring attacks, 
unilateral loss of lateral spine motion in the standing 
position, listing of the whole spine, abnormal mobility on 
forced motion, or neurological complications.

The Board finds the Veteran is not entitled to an evaluation 
greater than the currently assigned 10 percent prior to 2005, 
under either the old or the new criteria.  Range of motion at 
the December 2000 examination was only mildly limited and did 
not include pain.  The new criteria cannot be applied to the 
December 2000 examination, as it was prior to the 
regulations' enactment.

There is no evidence of incapacitating episodes so as to make 
evaluation under the criteria for rating intervertebral disc 
syndrome, either the old or the new, more favorable.

The Board has also considered whether a more favorable rating 
is available under any other diagnostic code, but finds that 
other criteria are inapplicable.  There was no additional 
limitation due to weakness, fatigue, or incoordination 
following repetitive use, so as to warrant an additional 
criteria under DeLuca.  Indeed, the December 2000 VA 
examination report specifically noted that there was no loss 
of function due to pain.

The preponderance of the evidence is against a more favorable 
result.  Therefore, the benefit of the doubt doctrine is not 
applicable and a rating higher than cannot be assigned.  See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).


B.  From June 22, 2005

At the June 2005 VA examination, the Veteran reported no 
incapacitating episodes in the prior year.  Rather than 
experience flare-ups, his back pain is constant, aggravated 
by standing or sitting too long, though he could walk up to 
three miles.  May 2005 radiologic examination showed 
extensive degenerative disc disease, most prominently at L4-
L5, vacuum disc phenomenon, osteophytes, and 
spondylolisthesis.  Flexion was to 40 degrees, extension to 
30 degrees, and lateral bending 20 degrees to the left and 30 
degrees to the right, for a combined range of motion of 120 
degrees.  Extreme lateral bending was painful.  There was no 
additional limitation due to weakness, fatigue, or 
incoordination following repetitive use.  Neurologic and 
motor testing was normal.

At a June 2009 VA examination, the Veteran complained of 
constant, severe, nonradiating, daily low back pain.  He 
denied numbness or tingling.  There was no history of 
hospitalization.  There was a history of fatigue, decreased 
motion, stiffness, weakness, spasms, and pain, but no flare-
ups.  The Veteran reported two to three episodes of 
incapacitation in the past year, lasting three or four days 
each.  Gait, posture, symmetry, and head position were all 
normal.  There was lumbar flattening but no kyphosis, list, 
gibbus, lordosis, scoliosis, reverse lordosis, or ankylosis.  
Motor and neurological testing were normal.  Flexion was to 
70 degrees, extension to 10 degrees, left lateral flexion to 
15 degrees, left lateral rotation to 20 degrees, right 
lateral flexion to 15 degrees, right lateral rotation to 15 
degrees.  There was pain with motion, additional pain with 
repetitive motion, and no additional limitation with 
repetition.  Radiologic examination showed moderate 
degenerative changes of the lumbar spine at L4-L5.  The 
Veteran lost no time from work due to back problems.  There 
were moderate effects on chores, recreation, travelling, and 
exercise and sports were prevented.

The Veteran is entitled to a 40 percent evaluation from the 
time of the June 2005 examination forward, under DC 5293, in 
effect prior to September 23, 2002.  DC 5293 provides a 40 
percent evaluation for severe intervertebral disc syndrome 
with recurring attacks with intermittent relief.  The Veteran 
reported recurring attacks, stating that he was unable to 
identify flare-ups because his pain was constant.  The pain 
was severe enough that sitting or standing for even short 
periods of time was unbearable.  Radiologic examination 
showed extensive degenerative disc disease.

A higher rating is not warranted, under either the old or new 
criteria.  Under the new criteria set forth in the General 
Rating Formula, to qualify for a higher evaluation, there 
would have to be evidence of ankylosis, and there has never 
been such a finding.  Incapacitating episodes, as reported at 
the 2009 examination, totaled, at most 12 days in the past 
year.  A higher rating is also not available under the old 
criteria, as there was no evidence of ankylosis, sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or bed rest totalling six weeks 
over the prior twelve months.

The Board has also considered whether a more favorable rating 
is available under any other diagnostic code, but finds that 
other criteria are inapplicable.  There was no additional 
limitation due to weakness, fatigue, or incoordination 
following repetitive use, so as to warrant an additional 
criteria under DeLuca. Indeed, the Board notes that the 
Veteran is, by virtue of this decision, receiving the maximum 
schedular rating assignable for loss of range of motion of 
the lumbar spine.  If a claimant is already receiving the 
maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  
Johnston v. Brown, 10 Vet. App. 80 (1997).

Further, after reviewing the record, the Board further finds 
that a separate disability rating is not warranted because 
the objective medical evidence does not demonstrate that the 
Veteran suffers from a separate neurological disability 
distinct from his service-connected back disability.  The 
medical evidence of record does not identify any separate 
neurological findings or disability.  The July 2009 VA 
examination report indicated that neurological testing of the 
lower extremities was normal.  The June 2005 VA examination 
had similar negative results.  This objective medical 
evidence outweighs any subjective complaints that the Veteran 
might have.  Therefore, the Board concludes that the Veteran 
does not suffer from additional neurological deficiency so as 
to warrant a separate disability rating under the diagnostic 
codes pertinent to rating neurological disorders.  Bierman v. 
Brown, 6 Vet. App. 125 (1994).

The preponderance of the evidence is against a more favorable 
result.  Therefore, the benefit of the doubt doctrine is not 
applicable and a rating higher than 40 percent from June 22, 
2005, cannot be assigned.  See 38 U.S.C.A. § 5107(b); Ortiz 
v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).

3.  Extraschedular

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the Veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The evidence indicates that the Veteran is working 
fulltime.  Although the record indicates that the Veteran 
experiences constant back pain, the Veteran has not indicated 
any functional impairment or interference with work beyond 
that which is contemplated by the schedule.  The Board finds 
that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards." 38 C.F.R. § 3.321(b)(1).  That is, the rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology.  There had been no showing by the Veteran 
that disability causes marked interference with employment or 
necessitated frequent hospitalization beyond that 
contemplated by the rating schedule.  In the absence of 
requisite factors, the criteria for submission for assignment 
of an extraschedular rating for this disability pursuant to 
38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995); see also Thun v. Peake, 22 Vet. App. 111 
(2008).




ORDER

The claim for an initial evaluation in excess of 10 percent 
prior to June 22, 2005, is denied.

An initial evaluation of 40 percent, from June 22, 2005, 
forward, is granted.


REMAND

In an August 2009 rating decision, service connection for a 
dental disability and a psychiatric disability was granted 
and initial ratings assigned.  In April 2010, the Veteran's 
representative filed a timely notice of disagreement with the 
ratings assigned in that decision.  Appropriate action, 
including issuance of a statement of the case (SOC), is 
therefore necessary with regard to these claims.  38 C.F.R. 
§ 19.26 (2003).  Although the Board in the past has referred 
such matters to the RO for appropriate action, the United 
States Court of Appeals for Veterans Claims (Court) has now 
made it clear that the proper course of action is to remand 
the matter to the RO.  Manlincon v. West, 12, Vet.App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

The RO should issue to the Veteran and 
his representative an SOC addressing 
the claims for higher initial ratings 
for a dental disability and a 
psychiatric disability.  All applicable 
criteria should be addressed in the 
SOC, to include 38 C.F.R. § 3.105(a).  
Along with the SOC, the RO must furnish 
to the Veteran and his representative a 
VA Form 9 (Appeal to Board of Veterans' 
Appeals) and afford them the applicable 
time period for perfecting an appeal to 
these issues.

The Veteran and his representative are 
hereby reminded that appellate 
consideration of these claims may be 
obtained only if a timely appeal is 
perfected.  If, and only if, the 
Veteran files a timely appeal, these 
issues should be returned to the Board.  
All applicable criteria should be 
addressed in the SOC, to include 
38 C.F.R. § 3.105(a).

Along with the SOC, the RO must furnish 
to the Veteran and his representative a 
VA Form 9 (Appeal to Board of Veterans' 
Appeals) and afford them the applicable 
time period for perfecting an appeal to 
these issues. (The Veteran and his 
representative are hereby reminded that 
appellate consideration of these claims 
may be obtained only if a timely appeal 
is perfected).  If, and only if, the 
Veteran files a timely appeal, these 
issues should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


